Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/046,894 filed on October 12, 2020.
Applicant’s claim for the benefit of PCT national stage application, filed under 35 U.S.C. 371, is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the foreign application has been received.
Submitted Information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner. Preliminary amendments to claims were filed on October 12, 2020. Claims 1-20 are currently pending.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, as well as other claims are amended mostly to remove references to various elements that were enclosed in parentheses. However, the third (3rd) line of the fifth (5th) limitation of claim 1, recites “side edge surface (32) of the …” For the sake of consistency, the claim should be amended to remove (32).
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“backlighting unit” in claims 1-2 and 11;
“transmitter element” in claims 1-2, 4-6 and 11-12;
“receiver element” in claims 1 and 11; and
“light guide plate element” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 11, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al., US 8,860,694 B2 (Hwang).
With respect to claim 1, Hwang discloses a display device [abstract, col. 1, lines 67-67 cont’d col. 2, lines 1-2] in particular for a vehicle, comprising a display [abstract, col. 1, lines 67-67 cont’d col. 2, lines 1-2, FIG. 1, LCD panel 110, col. 4, lines 41-42], a 
With respect to claim 2, Hwang discloses all the limitations of claim 1 and further discloses wherein the at least one proximity sensor system transmitter element is arranged between the light sources of the backlighting unit [FIG. 2, transmitter 140 (or 142) is between light sources 130 (or 132)].
With respect to claim 3, Hwang discloses all the limitations of claim 1 and further discloses wherein on the rear side of the light guide plate a reflector reflecting the backlight and the sensor radiation is arranged, or that the rear side of the light guide plate comprises a reflective coating reflecting the backlight or the sensor radiation [col. 6, lines 41-44, ref. to reflective film].
With respect to claim 4, Hwang discloses all the limitations of claim 1 and further discloses wherein the at least one proximity sensor system transmitter element is positioned below or above the plane in which the light sources are arranged [FIG. 2, col. 5, lines 24-44].
With respect to claim 11, the claim is drawn to a display device comprising a series of limitations that are commensurate in scope with limitations of claim 1. Therefore, claim 11 is rejected for the same reasons as noted in the above rejection of claim 1.
With respect to claim 15, Hwang discloses all the limitations of claim 1 and further discloses wherein the light guide plate is of an optically diffuse configuration at 
With respect to claim 18, the claim is drawn to a display device comprising a series of limitations that are commensurate in scope with limitations of claim 15. The only difference between claims 18 and 15 is that claim 18 depends from claim 11 but claim 15 depends from claim 1. Therefore, claim 18 is rejected for the same reasons as noted in the above rejection of claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Qin et al., US 2020/0174178 A1 (Qin).
With respect to claim 13, Hwang disclose all the limitations of claim 1. But Hwang does not explicitly disclose wherein the light guide plate is of an optically diffuse configuration at least for the backlight and preferably also for the sensor radiation. However, Qin discloses wherein the light guide plate is of an optically diffuse configuration at least for the backlight and preferably also for the sensor radiation [par. 42]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Hwang and Qin with the motivation to devise a display device with a light back guide made of diffuser material and comprising reflectors [Qin: abstract, par. 42].

With respect to claims 16-17, the claims are drawn to a display device comprising a series of limitations that are commensurate in scope with limitations of claims 14-15, respectively. The only difference is that claim 16-17 depend from claim 11 but claims 14-15 depend from claim 1. Therefore, claim 16-17 are rejected for the same reasons as noted in the above rejection of claim 14-15 but on obviousness grounds due to their dependencies.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 5-10, 12 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

With respect to claim 5 (which depends from claim 4):
“wherein the light guide plate comprises an upper light guide material layer having a circumferential upper side edge surface and a lower light guide material layer having a circumferential lower side edge surface,
“wherein the light sources feed backlight into at least a partial area of the upper side edge surface and the at least one proximity sensor system transmitter element feeds sensor radiation into at least a partial area of the lower side edge surface,
“wherein each light guide plate element serves for deflecting different radiation.”
Claims 7-9 depend from claim 5 and are, therefore, objected to for the same reasons.
With respect to claim 6 (which depends from claim 4):
“wherein the light guide plate comprises an upper light guide material layer having a circumferential upper side edge surface and a lower light guide material layer having a circumferential lower side edge surface,
“wherein the light sources feed backlight into at least a partial area of the lower side edge surface and
“the at least one proximity sensor system transmitter element feeds sensor radiation into at least a partial area of the upper side edge surface.”
Claim 10 depends from claim 6 and is, therefore, objected to for the same reasons.

Claims 19-20 depend from claim 12 and are, therefore, objected to for the same reasons.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Wyrwas, US 2015/0084928 A1, discloses touch-enabled display system.
Lamminger et al., US 9,869,344 B2, discloses system and component for vehicle.
Trapp, US 11,016,571 B2, discloses operator control unit.
Kirsch et al., US 11,001,147 B2, discloses operating unit for a vehicle.
Vogt et al., US 10,514,764 B2, discloses operating unit for a vehicle.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485